DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a CON of 16/872,607 05/12/2020 PAT 11085595 which is a CON of 16/178,175 11/01/2018 PAT 10718475 which is a CON of 15/813,011 11/14/2017 PAT 10119664 which is a CON of 15/335,197 10/26/2016 PAT 9845925 and the 16/178,175 11/01/2018 is a CIP of 15/588,114 05/05/2017 PAT 10222037 which is a CON of 14/886,344 10/19/2015 PAT 9671097 which is a CON of 14/627,427 02/20/2015 PAT 9243788 which is a CON of 14/485,911 09/15/2014 PAT 9140438 which is a CIP of 14/828,221 07/10/2014 PAT 9157588 and the 16/872,607 05/12/2020 is a CIP of 16/368,681 03/28/2019 PAT 10711954 which is a CON of 15/333,535 10/25/2016 PAT 10267464 which claims benefit of 62/246 ,423 10/26/2015 and the 16/872,607 05/12/2020 is a CIP of 16/751 ,056 01/23/2020 ABN which is a CON of 16/241,745 01/07/2019 PAT 10578289 which is a CON of 15/588,114 05/05/2017 PAT 10222037 which is a CON of 14/886,344 10/19/2015 PAT 9671097 which is a CON of 14/627,427 02/20/2015 PAT 9243788 which is a CON of 14/485,911 09/15/2014 PAT 9140438 which is a CIP of 14/828 ,221 07/10/2014 PAT 9157588.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art (Fig. 11A) in view of WO 9724015 A1.
	In regard to claim 2, Applicant admitted prior art (Fig. 11A) discloses a decorative lighting in the form of an icicle light set, comprising:
a main, horizontally-extending portion 15, including a plurality of wires;
a plurality of vertically-extending portions 17, each of the plurality of vertically-extending portions 17 including a plurality of decorative-lighting wires.
However, Applicant admitted prior art (Fig. 11A) does not disclose the plurality of decorative-lighting wires as a plurality of internally-reinforced decorative-lighting wires.
WO 9724015 A1 discloses the plurality of decorative-lighting wires as a plurality of internally-reinforced decorative-lighting wires (see figures 1-15) for improving the strength, cut resistant of the wire and so on (page 5, line 22-25).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Applicant admitted prior art (Fig. 11A) by constructing a plurality of internally-reinforced decorative-lighting wires as disclosed by WO 9724015 A1 in order to improve strength and flexibility of the wires (page 5, line 22-25).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
8/1/2022

/THO D TA/Primary Examiner, Art Unit 2831